DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
1.		Applicant's arguments/amendments received on February 23, 2022 have been carefully considered but they are not persuasive because the teaching of the cited reference reads on the rejected claims as set forth in the previous rejection, specifically, the Lu (62/749,529) provisional application teaches to support the disclosure that the Examiner relies on the previous office action. Therefore, the finality of this Office Action is deemed proper.
Contrary to the assertions of the Arguments, claims 26-27, 31-32, 35-41, 45, and 49-51 are not patentable. 
During examination, the USPTO must give claims their broadest reasonable interpretation. 
Applicant argues Lu reference for a claim of priority to U.S. Provisional Application # 62/749,529, filed October 23, 2018 (US 2020/0229112) fails to support the disclosure of previous Non-final rejection. However, the Examiner respectfully disagrees with Applicant’s assertion that the claim of priority to U.S. Provisional Application # 62/749,529 of Lu reference does not support the claimed limitation. Contrary to Applicant’s assertion, the Examiner believes that the claim of priority to U.S. Provisional Application # 62/749,529 of Lu reference supports the claimed limitation “transmit a first signal having a first power value equal to or less than the uplink maximum power value based on the information, while maintaining the second radio connection” (see pages 2-4 of Specification of the claim of priority to U.S. Provisional Application # 62/749,529 for supporting the claimed limitation and other claimed limitation too of independent claims 26, 41, 45, and 49). 

Applicant’s attention is directed to the rejection below for the reasons as to why this limitation is not patentable.

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 26-27, 31-32, 35-41, 45, and 49-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 10,687,287).
Regarding claim 26, Lu teaches a mobile communication apparatus (Fig. 1). Lu teaches first processor, a second processor, wherein the first processor is configured to establish a first radio connection with a first node of a first cellular network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, and second processing portion for communicating with a second node, NR base station). Lu teaches that receive, from the first node, an uplink maximum power value associated with a second radio connection corresponding to a second node of a second cellular network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, with first radio connection, maximum LTE transmit power value associated with first radio connection with LTE base station, and maximum NR transmit power value associated with second radio connection with NR base station), and transmit, to the second processor, information corresponding to the uplink maximum power value (Fig. 1 and column 2, lines 16 – column 4, lines 67, where teaches first information for LTE transmit power value, and second information for maximum NR transmit power value). Lu teaches that wherein the second processor is configured to receive the information from the first processor (Fig. 1 and column 2, lines 16 – column 4, lines 67, where teaches obtaining first information, LTE transmit power value, and second information, maximum NR transmit power value from first processing portion). Lu teaches that transmit, to the second node, a first signal having a first power value equal to or less than the uplink maximum power value based on the information, while maintaining the second radio connection (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches P_MAX_LTE is set to a value that is less than the maximum transmit power P_CMAX, or Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67, where teaches performing in order to limit the NR transmit power P_NR to no greater than the maximum transmit power P_CMAX) based on at least one of the information, LTE transmit power value, and information, maximum NR transmit power value from first processing portion). 
Regarding claim 27, Lu teaches that generate other information based on another power value of a second signal transmitted to the first node, and transmit, to the second processor, the other information (Fig. 1 and column 2, lines 16 – column 4, lines 67).
Regarding claim 31, Lu teaches that the first processor is further configured to transmit, to the first node, a parameter indicating whether the mobile communication apparatus supports a function in which the first power value and the another power value of the second signal can be changed dependently from each other, while maintaining a radio connection with the first node (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 32, Lu teaches that the parameter indicates dynamic power sharing (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 35, Lu teaches that the maximum power value is one of 14dBm, 17dBm, or 23dBm (Fig. 1, 5, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67). 
Regarding claim 36, Lu teaches that a third processor, wherein the third processor is configured to receive the information from the first processor, and transmit the information to the second processor (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 37, Lu teaches that the first processor and the second processor are comprised of a single chip or package (Fig. 1 and column 2, lines 16 – column 4, lines 67).
Regarding claim 38, Lu teaches that the first processor and the second processor are communication processors (Fig. 1 and column 2, lines 16 – column 4, lines 67). 
Regarding claim 39, Lu teaches that the first cellular network corresponds to a 4th generation communication network or a long term evaluation (LTE) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67), and wherein the second cellular network corresponds a 5th generation communication network or new radio (NR) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67).
Regarding claim 40, Lu teaches that the first node corresponds to a base station of a 4th generation communication network or a long term evaluation (LTE) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67), and wherein the second node corresponds a base station of a 5th generation communication network or a new radio (NR) communication network (Fig. 1 and column 2, lines 16 – column 4, lines 67). 
Regarding claim 41, Lu teaches all the limitation as discussed in claim 26. Furthermore, Lu further teaches that at least one processor (Fig. 6) including a first processing portion for communicating with a first node of a first cellular network and a second processing portion for communicating with a second node of a second cellular network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, and second processing portion for communicating with a second node, NR base station).
Regarding claim 45, Lu teaches all the limitation as discussed in claims 26 and 41.
Regarding claim 49, Lu teaches all the limitation as discussed in claims 26 and 41. Furthermore, Lu teaches a first processor configured to communicate with a long term evaluation (LTE) network and a second processor configured to communicate with a new radio (NR) network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, and second processing portion for communicating with a second node, NR base station), wherein the first processor is configured to establish a first radio connection with the first node of LTE network, receive, from the LTE network, uplink power information (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches first processing portion for communicating with first node, LTE base station, with first radio connection, and receiving uplink power information), wherein the uplink power information is used to determine a maximum uplink power value to be used for signal transmission through a second radio connection corresponding to the NR network (Fig. 1 and column 3, lines 8 – column 4, lines 67, where teaches maximum NR transmit power value and second radio connection with NR base station corresponding to the second node (NR base station), and P_MAX_LTE is set to a value that is less than the maximum transmit power P_CMAX), and provide, to the second processing portion, first information corresponding to the first power value (first information for LTE transmit power value) and second information for maximum NR transmit power value).

Regarding claim 50, Lu teaches that one of the first processor or the second processor is further configured to determine the power value based on another power value being used for a second signal transmission through the first radio connection (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).
Regarding claim 51, Lu teaches that the second processor is further configured to determine whether to transmit the signal based on the other information (configuration information) (Fig. 1, 5, 6, column 7, lines 25 – pages 8, lines 9, and column 3, lines 8 – column 4, lines 67).


Allowable Subject Matter
4.		The claims 16-25 are allowed.
5.		Claims 28-30, 33-34, 42-44, 46-48, and 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “transmit, to the first node, a third signal through the first radio connection using a third power value that is below the first uplink maximum power value and has a value different from the first power value, and provide, to the second processing portion, third information corresponding to the third power value, and wherein the second processing portion is further configured to acquire the third information from the first processing portion, determine a fourth power value that is below the second uplink maximum power value and has a value different from the second power value based on the third information, and transmit a fourth signal to the second node through the second radio connection using the fourth power value” as specified the claims.

6.		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 19, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649